      Case 2:16-cv-00287-cr Document 217-13 Filed 06/02/20 Page 1 of 2
                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF VERMONT


GARRETT AND RALPH SITTS, et al.,


                 PLAINTIFFS,          Civil Action No. 2:16-cv-00287-cr

      v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                 DEFENDANTS.



                    EXHIBIT 13 TO
           THE JUNE 2, 2020 DECLARATION OF
                ALFRED C. PFEIFFER JR.
       Case 2:16-cv-00287-cr Document 217-13 Filed 06/02/20 Page 2 of 2




    Notice from the Commissioner of Jurors re: Coronavirus and Flu
In light of public health concerns arising over the coronavirus, please note the
following:


(1) If you have been summoned for jury duty, beginning on March 16th and
    continuing until further notice:
     • Please do not appear at the courthouse. Your service has been suspended
        at this time. You will hear from us in the future with another date for
        service.


(2) If you have been summoned for Grand Jury, check your county information
    page to see if you are required to appear. Instructions below.


(3) If you are a juror currently serving on a criminal trial, on a grand jury or on a
    civil trial where opening statements have been made:
    • You are required to appear to continue your service.


Please, call or email your local Commissioner of Jurors Office with further
questions. The phone number and email address can be found on their county
information page. To visit your county information page, select your county from
the drop down on www.nyjuror.gov




                          Thank you for your cooperation.
